DETAILED ACTION
This Office Action is in response to the amendment filed September 15, 2022 for the above identified patent application.

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive. 
Applicant argues “…that even if polishing operations on metal surfaces are well known, there is still no motivation to modify the teachings of Hoffman as asserted in the Office Action” and “it must be recognized that Hoffman is completely silent with respect to polishing the inner circumferential surface of the first end portion.”  
As described in the claim rejection, it was well known in the art to perform a polishing operation on a metal surface that is formed by machining.  For example, the book titled Dictionary of Mechanical Engineering discloses on page 293 that polishing is for “Making smooth and glossy, usually by friction, such as by a polishing wheel or mop to remove irregularities resulting from machine operations.”  Accordingly, one in the art would be motivated to polish the lathe cut gear surface (inner circumference) of Hofmann, as taught by the book titled Dictionary of Mechanical Engineering, motivation being to produce an accurate gear by removing the irregularities resulting from the machine operation.
 Note, the claim does not preclude the second end portion from also undergoing a polishing operation.  
In response to applicant's argument that “the claimed polishing surface reduces fatigue fracture and extends life” (last paragraph, page 4, arguments), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the book titled Dictionary of Mechanical Engineering provides clear reasoning to polish the lathe cut surface of Hofmann, motivation being to produce an accurate gear by removing the irregularities resulting from the machine operation.
In view of the foregoing, the claim rejection based on the combination of Hofmann and the known manufacturing technique of polishing is proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (USPub 2020/0278017) in view of the book titled Dictionary of Mechanical Engineering, Fourth Edition, by Nayler.
Hofmann teaches a gear device comprising: an internal gear (112); an external gear (108) having flexibility configured to partially mesh with the internal gear and rotate around a rotation axis relatively to the internal gear; and a wave generator (102) configured to come into contact with an inner circumferential surface of the external gear and move a meshing position of the internal gear and the external gear in a circumferential direction around the rotation axis, wherein the external gear includes a cylindrical section including a first end portion with which the wave generator is in contact and a second end portion adjacent to the first end portion along the rotation axis, and an inner circumferential surface of the second end portion includes a lathe-cut surface formed by a lathe (301) and a cutting tool (302).  See Figure 3A-3B and section [0051] of the written description.   
Hofmann does not teach an inner circumferential surface of the first end portion includes a polished surface.  However, it was well known in the art to perform a polishing operation on a metal surface that is formed by machining.  For example, the book titled Dictionary of Mechanical Engineering discloses on page 293 that polishing is for “Making smooth and glossy, usually by friction, such as by a polishing wheel or mop to remove irregularities resulting from machine operations.”  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to finish the lathe cut surfaces of the external gear disclosed by Hofmann with a polishing operation, as taught by the book titled Dictionary of Mechanical Engineering, motivation being to produce an accurate gear by removing the irregularities resulting from the machine operation.
With respect to claim 2, it is understood the lathe cutting tool (302) would inherently produce a first circumferential groove having a spiral shape and extending in the circumferential direction around the rotation axis.  As is well known, a lathe operation is performed by rotating the work piece (gear), applying a lathe cutting tool (302) to the work piece, and traversing the work tool along the work piece to cut the work piece to a desired shape, wherein the traversing of the work tool would inherently produce a spiral groove.
With respect to claim 6, the prior art to does not teach the length of the polished surface. However, polishing the entire inner surface of the gear would have been obvious to one in the art, motivation being to provide a more accurate gear having an improved surface finish and appearance.  Note, claim 6 does not require the inner surface of the gear to have an unpolished section.
 With respect to claim 7, Hoffmann teaches the gear arrangement is used in rovers, and terrestrial robotics.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658